 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 1 of 7 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Salvatore Brancaccio
12
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                            LOS ANGELES DIVISION
16
17 Salvatore Brancaccio,                   Case No.:
18
                     Plaintiff,            COMPLAINT FOR DAMAGES
19
20        vs.                              FOR VIOLATIONS OF:
                                            1. THE TELEPHONE CONSUMER
21
     Capital One Bank (USA) N.A.,           PROTECTION ACT;
22                                          2. THE ROSENTHAL FAIR DEBT
                      Defendant.            COLLECTION PRACTICES ACT
23
24                                         JURY TRIAL DEMANDED
25
26
27
28
 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 2 of 7 Page ID #:2



 1         Plaintiff, Salvatore Brancaccio (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Capital One Bank (USA) N.A. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Palmdale, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).

24         6.     Defendant is a business entity located in McLean, Virginia, and is a
25
     “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
26
27 1788.2(g).
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 3 of 7 Page ID #:3



 1           7.    Defendant, in the ordinary course of business, regularly, on behalf of
 2
     itself or others, engages in the collection of consumer debts, and is a “debt collector”
 3
 4 as defined by Cal. Civ. Code § 1788.2(c).
 5
 6                    ALLEGATIONS APPLICABLE TO ALL COUNTS

 7           8.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 8
     be owed to Defendant.
 9
10           9.    Plaintiff’s alleged obligation arises from a transaction in which property,
11 services or money was acquired on credit primarily for personal, family or household
12
   purposes and is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f).
13
14           10.   At all times mentioned herein where Defendant communicated with any
15
     person via telephone, such communication was done via Defendant’s agent,
16
17 representative or employee.
18           11.   At all times mentioned herein, Plaintiff utilized a cellular telephone
19
     service and was assigned the following telephone number: 661-XXX-8238 (hereafter
20
21 “Number”).
22           12.   Defendant placed calls to Plaintiff’s Number in an attempt to collect a
23
     debt.
24
25           13.   The aforementioned calls were placed using an automatic telephone
26
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
27
     (“Robocalls”).
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 4 of 7 Page ID #:4



 1         14.    When Plaintiff answered Defendant’s calls, he heard a distinctive beep
 2
     followed by a significant pause before Defendant’s automated system attempted to
 3
 4 connect him with a live representative.
 5         15.    In December of 2018, Plaintiff, speaking with a live representative,
 6
     requested that Defendant cease all further calls to his Number.
 7
 8         16.    Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s
 9
     Number using and ATDS in an excessive and harassing manner.
10
11         17.    Defendant’s calls directly and substantially interfered with Plaintiff’s

12 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
13
     a significant amount of anxiety, frustration and annoyance.
14
15
                                            COUNT I
16
17    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
                           U.S.C. § 227, et seq.
18
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
19
20 complaint as though fully stated herein.
21
           19.    The TCPA prohibits Defendant from using, other than for emergency
22
23 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
24 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
25
          20. Defendant’s telephone system has the earmark of using an ATDS in that
26
27 Plaintiff, upon answering calls from Defendant, heard a beep followed by a significant
28 pause before being connected to a live representative.


                                                 4
                                                              COMPLAINT FOR DAMAGES
 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 5 of 7 Page ID #:5



 1         21.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
 2
     consent in that Defendant either never had Plaintiff’s prior express consent to do so or
 3
 4 such consent was effectively revoked when Plaintiff requested that Defendant cease
 5 all further calls.
 6
           22. Defendant continued to willfully call Plaintiff’s Number using an ATDS
 7
 8 knowing that it lacked the requisite consent to do so in violation of the TCPA.
 9
           23.    Plaintiff was harmed and suffered damages as a result of Defendant’s
10
11 actions.
12         24.    The TCPA creates a private right of action against persons who violate
13
     the Act. See 47 U.S.C. § 227(b)(3).
14
15         25.    As a result of each call made in violation of the TCPA, Plaintiff is
16 entitled to an award of $500.00 in statutory damages.
17
          26. As a result of each call made knowingly and/or willingly in violation of
18
19 the TCPA, Plaintiff may be entitled to an award of treble damages.
20
21                                         COUNT II
22         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
23                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
24         27.    Plaintiff incorporates by reference all of the above paragraphs of this
25
     complaint as though fully stated herein.
26
27         28.    The Rosenthal Act was passed to prohibit debt collectors from engaging
28 in unfair and deceptive acts and practices in the collection of consumer debts.


                                                5
                                                             COMPLAINT FOR DAMAGES
 Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 6 of 7 Page ID #:6



 1         29.    Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
 2
     to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
 3
 4         30.    Defendant communicated with Plaintiff with such frequency as to be
 5 unreasonable, constituting harassment, in violation of Cal. Civ. Code § 1788.11(e).
 6
         31. Defendant’s actions caused Plaintiff to suffer a significant amount of
 7
 8 stress, anxiety and annoyance.
 9
           32.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
10
11 violations.
12
                                    PRAYER FOR RELIEF
13
14         WHEREFORE, Plaintiff prays for judgment against Defendant for:
15                A. Statutory damages of $500.00 for each call determined to be in violation
16
                     of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
17
18                B. Treble damages for each violation determined to be willful and/or
19                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
20
                  C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
21
22                D. Statutory damages of $1,000.00 for knowingly and willfully committing
23
                     violations pursuant to Cal. Civ. Code § 1788.30(b);
24
25                E. Costs of litigation and reasonable attorneys’ fees pursuant to Cal. Civ.

26                   Code § 1788.30(c);
27
                  F. Punitive damages; and
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
Case 2:19-cv-04427-PSG-SS Document 1 Filed 05/22/19 Page 7 of 7 Page ID #:7



 1            G. Such other and further relief as may be just and proper.
 2
 3               TRIAL BY JURY DEMANDED ON ALL COUNTS
 4
 5
 6 DATED: March 22, 2019                     TRINETTE G. KENT
 7                                          By: /s/ Trinette G. Kent
 8                                          Trinette G. Kent, Esq.
                                            Lemberg Law, LLC
 9
                                            Attorney for Plaintiff, Salvatore Brancaccio
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7
                                                         COMPLAINT FOR DAMAGES
